Citation Nr: 0518722	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $4,035.00.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises, which denied 
entitlement to the waiver sought on appeal.  As the Board has 
determined that the creation of the overpayment in question 
was not proper, the question of waiver of recovery of the 
overpayment is moot and will not be addressed.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran was awarded non-service connected disability 
pension benefits effective January 30, 2002.

3.  In a July 2002 letter to the veteran, the RO informed him 
that he had been awarded pension benefits which were linked 
to his income and that changes in income needed to be 
reported to VA.  He was directed, in order to prevent a 
possible overpayment, to notify VA if he should receive 
income from any source including Social Security; he was 
provided with a copy of VA Form 21-8768 which informed him 
that the rate of pension paid to a veteran depends upon the 
amount of family income and that he was to notify VA 
immediately if there was any change in income..

4.  In March 2003 the veteran informed the RO that he had 
been awarded Social Security benefits and that he wanted to 
avoid any overpayment; a copy of the Social Security Award 
letter, dated in February 2003, was attached..

5.  In September 2003, the RO took action to terminate the 
veteran's pension, retroactive to April 1, 2003; an 
overpayment was created for the months from April through 
August 2003 in the amount of $4035 ($807 per month for five 
months). 

6.  The September 3, 2003 letter to the veteran was the first 
notification of the actual financial impact the award of 
Social Security benefits would have on his VA pension 
benefits.

7.  The erroneous award of pension for the period of time in 
question was solely due to VA error.  



CONCLUSION OF LAW

The overpayment of pension in the amount of $4035 was due to 
sole VA error and consequently the effective date of 
termination is the date of last payment; therefore, the 
overpayment was not properly created.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R.§3.500(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to cases involving a 
veteran seeking a waiver of recovery of an overpayment of 
benefits.  Barger v. Principi, 16 Vet. App. 132 (2002).

Prior to considering the question of entitlement to waiver of 
recovery of an overpayment, it must be first determined 
whether the overpayment was in fact and law properly created.  
In this regard, regulations provide that the effective date 
of a rating which resulting in reduction or discontinuance of 
an award will be in accordance with the facts found unless 
otherwise provided.  When the award was based on error, the 
effective date of the discontinuance will be the effective 
date of award or the day preceding the act, whichever is 
later, on an erroneous award based on an act of commission or 
omission by a payee or with the payee's knowledge.  If the 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the termination will 
be the date of last payment.  38 C.F.R. § 3.500 (a)(b).  

Turning to the facts in the instant case, the veteran was 
informed of his award of pension in July 2002 and was told in 
that letter and in the attachment of the need to immediately 
report changes in income.  The information provided, however, 
never gave the veteran any information concerning effective 
dates of reductions or terminations based on increased 
income.  The veteran was notified of his Social Security 
award in February 2003 and in March 2003 he notified VA of 
the award and even supplied a copy of the Social Security 
award letter.  He specifically requested that VA take 
appropriate action so as to avoid any overpayment of 
benefits.  Instead, the RO took no action on this information 
for several months and it was this administrative delay that 
resulted in the overpayment of pension.  The veteran has 
testified under oath (see page 14 of hearing transcript) that 
he thought he was entitled to the VA benefits because he 
thought that VA would have terminated his benefits if he was 
not entitled as he had fully informed VA of his changed 
income.  There is nothing in the record to discredit this 
testimony.  In short, it appears that the overpayment was 
caused by VA error in delaying action on the information 
provided by the veteran in a timely manner and that, 
consequently, the overpayment was due to sole VA error.  
Under the circumstances, the effective date for termination 
of benefits will be the date of last payment.  38 C.F.R. 
§ 3.500(b).  Accordingly, there is no overpayment of benefits 
which would be subject to collection.


ORDER

The overpayment of VA pension benefits in the amount of 
$4,035.00 was not properly created; the appeal is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


